Citation Nr: 1606126	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Father


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the VA RO in Winston-Salem, North Carolina.  

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in Winston-Salem, North Carolina.  A copy of the hearing transcript has been associated with the claims file.

The Board notes that the claim on appeal has been characterized throughout the appeals process as entitlement to service connection for bipolar disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the holding in Clemons and the fact that the Veteran submitted a claim for entitlement to PTSD in December 2010, during the processing of his bipolar disorder claim, the issue on appeal has been characterized as entitlement to service connection for a psychiatric disability, to include bipolar disorder and PTSD.

The issues of entitlement to service connection for substance abuse (alcohol and drugs), hepatitis C, seizure disorder, and degenerative arthritis have been raised by the record in a December 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disability.  Specifically, the Veteran testified at the November 2015 hearing that he was put in a ward during service at Womack Army Medical Center (WAMC) for fighting and temper problems in 1982.  He asserted in his November 2011 substantive appeal that he was arrested for drugs during service and had a profile saying he could not sit still, which he believes to be early signs of his bipolar disorder.  In a March 2011 statement, the Veteran indicated that he was involved as a motor transport operator during the invasion of Grenada in 1983 and that this was a stressor incident.

While the RO requested medical records from Womack, no separate request was made for hospitalization records from the National Personnel Records Center.  This must be done.  

While the claims file contain some of the Veteran's personnel records, it does not appear that personnel records from his entire period of service were requested.  In light of the Veteran's assertion that his personnel records could document behavioral patterns that were indicative of early onset bipolar disorder, the Board finds that this issue must be remanded in order to obtain all available personnel records. 

Subsequently, if and only if, the Veteran's personnel records document any behavioral issues, to include temper problems, drug use, or concentration problems, a VA examination should be obtained addressing the issue of whether the Veteran has a current psychiatric disability of any kind, to include bipolar disorder or PTSD, that was caused or aggravated by his service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

The Veteran continues to receive VA medical treatment, so his records should be updated for the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available personnel records. 

2. Request from NPRC that a search be made of in-patient records from Womack Army Hospital between April and October 1982.

3. Obtain medical records from VA Fayetteville for treatment from April 2012 to the present.

4. If, and only if, the Veteran's personnel records document any behavioral issues, to include temper problems, drug use, or concentration problems, schedule the Veteran for a VA psychiatric examination.  The claims file should be provided to the appropriate examiner for review.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to diagnose the Veteran with all current psychiatric disabilities.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's diagnosed psychiatric disabilities began in, or were caused or aggravated by, his military service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent adjudication of the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


